Title: To Thomas Jefferson from Albert Gallatin, [19 October 1802]
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            [19 Oct. 1802]
          
          I enclose two recommendations for the office of inspector at Smithfield—it should be “surveyor”.
          I also enclose as a favorable specimen of Mr Kilty’s official abilities, his report on & analysis of the laws concerning stills; a subject so complex that not one officer of the Treasury understood it well, or had any correct ideas of the proper amendments to be introduced in case the law had continued to exist. I might add to this, every official report he makes to this department: notwithstanding the complexity & difficulties attending the execution of the laws laying internal taxes, he preserved his district in perfect good order. I have mislaid a paper he communicated in relation to the suppression of the inspectors, but recollect that the report I made to you was in a great degree grounded in the opinion Mr. K. had given. His report on the extra-commissions to excise officers will in a few days be acted upon & the results officially communicated to you; as it is shorter than the other paper it is also enclosed.  My personal predilections would be for David Stone and Clay; but, although I think them both in many respects superior to Mr Kilty, he is the only person whom I may mention with perfect confidence that he will fulfill the official duties with activity & correctness. The reason why he is the only one is owing to my not having any means of information but what arises from correspondence with the revenue officers in the customs & in the internal taxes dept.—Of all these he is in my opinion the first. The arrangement which I would like best, would be either to have a new additional Auditor, or that Mr Harrison should be removed; for if we had two places to give, we might take talents of different kinds & distribute them properly; but with such an Auditor as Mr Harrison, it is of the highest importance that the other man should be unquestionably what is called a man of business. I wish we had some means of ascertaining the precise rate & species of talents of Clay; he is certainly a good accountant, but with the correctness of his judgment, his method & arrangement in doing business &a. I am totally unacquaintted.
          With great respect & attachment Your obedt. Servt.
          
            Albert Gallatin
          
        